Title: From Thomas Jefferson to David Ross, 31 March 1781
From: Jefferson, Thomas
To: Ross, David



Sir
In Council March 31st 1781

We have great reason now to expect the Arrival of Mr. De Francy’s Squadron with 30,000£ sterling’s worth of Supplies for your Department. The State of the Bay is well known to you.
We recommend that you take measures to keep a lookout for that Squadron and notify the State of things in the Bay by employing one or more swift sailing pilot Boats at such Place as you shall think best with Letters of notification directed to the principal person who shall be with them.
Indeed a general Notification to all friendly vessels bound here would be not only expedient but seems incumbent on us to give. I am &c.,

T. J.

